Citation Nr: 1623559	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  16-23 069	)	DATE
	)
	)


THE ISSUE

Whether a November 14, 1960, decision by the Board of Veterans' Appeals that denied restoration of service connection for pes planus should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from June 1943 to September 1943.  This matter is before the Board of Veterans' Appeals (Board) on motion by the Veteran alleging CUE in the November 14, 1960, Board decision.


FINDINGS OF FACT

1.  The Veteran's original claim for restoration of service connection for pes planus was denied by the Board in November 1960.

2.  In May 2003, the Veteran filed a motion alleging that the November 1960 Board decision contained CUE.

3.  In October 2013, the Board issued a decision in which it found that the November 1960 Board decision to deny restoration of service connection for the Veteran's pes planus did not contain CUE.

4.  The Veteran did not appeal the October 2013 Board decision denying revision or reversal of the November 1960 Board decision on the grounds of CUE.

5.  In March 2015, the VA received the Veteran's motion alleging CUE in the November 1960 Board decision to deny restoration of service connection for the Veteran's pes planus.


CONCLUSIONS OF LAW

1.  A March 2013 decision by the Board that addressed whether there was CUE in the November 1960 Board decision to deny restoration of service connection for the Veteran's pes planus is final.  38 U.S.C.A. § 7104 (West 2015).
 
2.  The Board is precluded by law from addressing the same issue, and the appeal is dismissed with prejudice.  38 C.F.R. § 20.1409 (c) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Court of Veterans Appeals (Court) has determined that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, this Board decision will not address the provisions of the VCAA or VA's implementing regulations.

The Board also notes that because the Board is denying this motion as a matter of law, there is no possibility that any additional notice or development would aid the Veteran in substantiating his motion.  Thus, any deficiency in following the procedural process established by 38 C.F.R. § 20.1405 (2015) constitutes harmless error.

Historically, service connection for bilateral pes planus was granted in a February 1944 rating decision.  The RO proposed to sever service connection for pes planus in August 1959.  Pursuant to the law at the time, the proposed reduction was sent to the Director of Compensation and Pension Service for administrative review.  38 C.F.R. § 3.105 (d) (1959).  By letter dated in May 1960, the Director of Compensation and Pension Service concurred with the proposal to sever service connection for pes planus.  

In June 1960, the Veteran was given notice of the proposed severance and provided sixty days to submit new evidence showing that pes planus did not exist prior to service or to apply for a personal hearing.  The Veteran provided a statement disagreeing with the severance, but did not provide additional evidence.  In July 1960, service connection for pes planus was severed.  The Veteran appealed to the Board, and was denied restoration of service connection in the November 1960 Board decision at issue.  When a determination of the RO is affirmed by the Board such determination is subsumed by the Board's decision.  38 C.F.R. § 20.1104 (2015).  Accordingly, the RO's September 1958 decision that severed service connection for pes planus was subsumed by the Board's November 1960 decision.

In May 2003, the Veteran filed a motion for revision or reversal of the November 1960 Board decision on the grounds of CUE.  In an October 2013 decision, the Board denied the motion.  After the Veteran was notified of the Board's October 2013 decision, he did not appeal it and the decision is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1410 (2015).

In March 2015, the Veteran submitted what the Board has construed as another motion to revise the November 1960 Board decision on the basis of CUE.  The Veteran noted that his original letter seeking CUE was dated in May 2003 and "first surfaced" approximately ten years later.  

VA regulations pertaining to the revision of a prior Board decision on the basis of CUE are set forth in 38 C.F.R. §§ 20.1400 through 20.1411.  In pertinent part, such regulations provide that, once there is a final decision on a motion under this subpart relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of CUE.  Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.  See 38 C.F.R. § 20.1409(c).  This provision prevents a claimant from presenting the same challenges based on CUE as to a particular issue in a Board decision when there is a final decision on the merits of a CUE claim relating to that issue.

The Board finds that the Veteran's March 2015 correspondence is not a new challenge to the issue at hand.  In Hillyard v. Shinseki, 695 F. 3d 1257 (Fed. Cir. 2012), the Federal Circuit addressed the regulatory history of 38 C.F.R. § 20.1409(c).  The decision makes clear that an appellant has only one opportunity to raise any allegation of CUE for each disability claim decided in a Board decision, and any subsequent attempt to raise a CUE challenge to the same claim contained in a Board decision will be dismissed with prejudice.  Here, the Veteran's March 2015 theory of entitlement and additional allegations are the same as he provided with respect to the October 2013 decision and cannot now be considered by the Board.

The record shows that VA sent the Veteran copies of the November 1960 and October 2013 Board decisions.  Copies of the decisions have also been associated with the Veteran's eFolders.  Because there has been a Board decision on the issue of restoration of service connection for bilateral pes planus and a Board decision on whether the Board's denial of restoration of service connection for pes planus contained CUE, another review of the same issue is precluded, despite any new CUE allegations.  38 C.F.R. § 20.1409(c).

In summary, the November 1960 Board decision to deny restoration of service connection for bilateral pes planus, and the October 2013 Board decision as to whether the November 1960 decision contained CUE, are final, and thus no longer subject to revision on the grounds of CUE.  Thus, under these circumstances dismissal with prejudice is warranted.  Id.  


ORDER

The CUE motion as to a November 1960 Board decision, which denied restoration of service connection for bilateral pes planus, is dismissed with prejudice.



                       ____________________________________________
	M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



